DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  The claims appear to be duplicates.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17 and 18, it is unclear how the claimed semi-crystalline polyamide, which is prepared from the “melt-mixing” process per claim 19, distinguishes over a semi-aromatic polyamide “prepared by an all-melt process”.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17 and 18 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2017/0152382 (Hoekstra).
As to product-by-process claims 10, 17 and 18, Hoekstra exemplifies [0102] a semi-aromatic copolyamide (C), and injection-molded part (i.e., article) thereof, having terephthalamide repeat units and a melting temperature of 335˚C. The melting temperature is determined in the first heating cycle according to ISO-11357-3:2011 [0013].  In general, it appears that a polyamide’s melting point on second heating is lower than its melting point on first heating (per Applicants’ Tables) and, as such, it is reasonably believed that Hoekstra’s semi-aromatic copolyamide (A) having a melting temperature on first heating of 335˚C would inherently be governed by a melting temperature on second heating of                         
                            ≥
                        
                     300˚C.  Inasmuch as Hoekstra’s exemplified copolyamide (C) meets the claimed semi-aromatic polyamide (C) in terms of repeat units and melting point, it is reasonably believed that it would inherently possess the In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	Moreover, case law holds that “[T]he patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  
Hoekstra anticipates the above-rejected product-by-process claims in that is reasonably believed that the similarly-constituted exemplified copolyamide (C) would inherently have the same properties.  In the alternative, it would have been within the purview of Hoekstra’s inventive disclosure, and obvious to one having ordinary skill, to prepare a similarly-constituted semi-aromatic copolyamide (C) from a similar process.
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0152382 (Hoekstra) described hereinabove further in view of U.S. 2002/0183479 (Rulkens).
As to claim 11, Rulkens teaches the use of semi-aromatic polyamides having terephthalamide repeat units and high melting points in the production of a variety of products, inclusive of car parts and electric and electronic components [0019].  Accordingly, it would have been within the purview of one having ordinary skill in the art to use Hoekstra’s semi-aromatic copolyamides (C) having terephthalamide repeat units and melting points of at least 300˚C in the production of similar-such articles with the reasonable expectation of success.
Allowable Subject Matter
Process claims 2-9, 12-16 and 19-23 are allowed.
The process claims are deemed allowable over the prior art of record in that said art neither anticipates nor renders obvious a process comprising melt-mixing a semi-aromatic polyamide (A) with a semi-aromatic polyamide oligomer (B), wherein the polyamide oligomer (B) has a melting point on second heating higher than polyamide (A).  In contradistinction to the present claim, Hoekstra’s polyamide (B) has a melting temperature below polyamide (A) (e.g., abstract).
Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 102/103 rejections of the present product-by-process claims. 
In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	Moreover, case law holds that “[T]he patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765